DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 12/03/2021.
Currently claims 1-20 are pending in the application.

Election/Restrictions
Applicant's election without traverse of Species A, Embodiment of Fig. 5, Claims 1-7 and 14-20 in the reply filed on 12/03/2021 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0055291 A1 (Hwang) and further in view of US 2015/0311148 A1 (Jung). 
Regarding claim 1, Hwang discloses, a film package (100; chip film package; Figures 1-2; [0036]), comprising: 
a film substrate (110; base film) comprising a chip region (as annotated on Fig. 2) and a peripheral region (as annotated on Fig. 2 on both 
a plurality of output pads (126; output leads) that are spaced apart from each other in the first direction (along the long edge of the chip film package 100) on the chip region and on the peripheral region (Fig. 2; [0058]); and 
	Note: Although Hwang shows output leads 126 as a line on Fig. 2, it could easily be wider to show it as a rectangular pad. This can be considered as an intended use of the pad.

    PNG
    media_image1.png
    367
    464
    media_image1.png
    Greyscale

a semiconductor chip (140; semiconductor chip) on the chip region and electrically connected to the output pads (126), wherein the output pads (126) on the chip region are at regular first intervals (interval between two successive pads or leads) along the first direction (along the long edge of the chip film package 100) (Fig. 2; [0058]), and 
But Hwang fails to teach explicitly, wherein the output pads comprise: a plurality of first output pads that are at a first pitch along the first direction on the chip region; and 
a plurality of second output pads on the peripheral region, wherein the second output pads are at a second pitch that is greater than the first pitch of the first output pads.  
However, in analogous art, Jung discloses, wherein the output pads (212o1/222e; first output pads/dummy pads; Fig. 17; [0034], [0111]) comprise: a plurality of first output pads (212o1) that are at a first pitch (P1) along the first direction (x-direction) on the chip region (as annotated on Fig. 17) (Fig. 17; [0034], [0111]); and 
a plurality of second output pads (222e) on the peripheral region (as annotated on Fig. 17), wherein the second output pads (222e) are at a second pitch (P2) that is greater than the first pitch (P1) of the first output pads (212o1) (Fig. 17; [0034], [0111]).  

    PNG
    media_image2.png
    471
    682
    media_image2.png
    Greyscale

In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, the combination of Hwang and Jung discloses, the film package of claim 1, wherein the first output pads (212o1) are between lateral surfaces (left and right surfaces) of the semiconductor chip (chip region in Fig. 17), and wherein the lateral surfaces face each other in the first direction (x-direction or horizontal) (Fig. 17; [0034], [0111]; Jung Reference).  

Regarding claim 3, the combination of Hwang and Jung discloses, the film package of claim 1, wherein, in plan view, the second output pads (222e) 

    PNG
    media_image2.png
    471
    682
    media_image2.png
    Greyscale

wherein the first output pads (126, chip region) overlap the semiconductor chip (140) in a second direction (along the left or right edge of chip 140) perpendicular to the first direction (along the direction of longer side of the chip) (Fig. 2; [0056] – [0058]; Hwang Reference).  
	Note 1: With broadest reasonable interpretation, it can be considered that the vertical projection of first output pads 126 overlap the semiconductor chip 140 in the second direction.
Note 2: Based on the Specification and Fig. 5, the examiner interpreted the claim limitation as the projection of output pads in the chip region in the second direction over the semiconductor chip would overlap each other.

    PNG
    media_image1.png
    367
    464
    media_image1.png
    Greyscale

Regarding claim 4, Hwang discloses, the film package of claim 1,In re: SHLE-GE LEE et al.Application No.: 16/872,567 Filed: May 12, 2020Page 3 of 7wherein the film substrate (110) comprises a first edge (top edge where all the regions are marked on Fig. 2) that is adjacent to the plurality of first output pads (126, in chip region) and the plurality of second output pads (126, in periphery region), wherein a distance (d, as annotated on Fig. 2) in a second direction (along left edge) between the semiconductor chip (140) and the first edge is less than a length (L, length of chip 140 in longer side, as annotated on Fig. 2) in the first direction (along the first edge where the output wire patterns 124 are connected from top side) of the semiconductor chip (140), and wherein the second direction (along left edge) is perpendicular to the first direction (along the first edge where the output wire patterns 124 are connected from top side) (Fig. 2; [0056] – [0058]).  

    PNG
    media_image3.png
    354
    475
    media_image3.png
    Greyscale

But the combination of Hwang and Jung fails to teach explicitly, distance ‘d’ is less than half of length ‘L’.
However, the relationship of ‘d’ and ‘L’ is not unique. A higher value of ‘d’ would ensure that output wire patterns 124 do not get shorted to each other. On the other hand, unusually high value of ‘d’ would unnecessarily increase the size and cost of the die. Thus depending on the intended application, the relationship of ‘d’ and ‘L’ needs to be optimized. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make ‘the distance in the second direction between the semiconductor chip and the first edge to be less than half the length in the first direction of the semiconductor chip’, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). Furthermore, the applicant has not presented persuasive evidence in Spec. para. [00033] critical to the overall claimed invention (i.e. the invention would not work without the specific claimed relationship).  Also, the applicant has not shown that the claimed relationship produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Regarding claim 5, the combination of Hwang and Jung teaches, the film package of claim 1, wherein the second output pads (222e) on the peripheral region (as annotated on Fig. 17) are at regular second intervals (with pitch P2) along the first direction (horizontal, x-direction) (Fig. 17; [0034], [0111]; Jung Reference). See 103 rationale in claim 1.

    PNG
    media_image2.png
    471
    682
    media_image2.png
    Greyscale

Regarding claim 6, Hwang discloses, the film package of claim 1, wherein the semiconductor chip (140) has a length (L, as annotated on Fig. 2) in the first direction (along the first edge where the output wire patterns 124 are 
	Note: In MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

    PNG
    media_image3.png
    354
    475
    media_image3.png
    Greyscale


Regarding claim 7, Hwang discloses, the film package of claim 1, further comprising: a plurality of input pads (120; input leads) that are spaced apart from each other in the first direction (along the first edge where the output wire patterns 124 are connected from top side) and electrically connected to the semiconductor chip (140), wherein the semiconductor chip (140) is between the output pads (126, as annotated on Fig. 2) and the input pads (120, as annotated on Fig. 2) (Fig. 2; [0056] – [0058]).
Note: Although Hwang shows input leads 120 as a line on Fig. 2, it could easily be wider to show it as a rectangular pad. This can be considered as an intended use of the pad.

    PNG
    media_image4.png
    364
    475
    media_image4.png
    Greyscale


Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0055291 A1 (Hwang) and further in view of US 2015/0311148 A1 (Jung). 
Regarding claim 14, Hwang discloses, a package module (200; display panel assembly; Fig. 1; [0036]), comprising: 
a display device (210; display panel; Fig. 1; [0036]); 

    PNG
    media_image5.png
    543
    803
    media_image5.png
    Greyscale

a film substrate (110; base film) comprising a chip region (as annotated on Fig. 2) and a peripheral region (as annotated on Fig. 2) adjacent each other (along the long edge of the chip film package 100) (Fig. 2; [0056] – [0058]); 

    PNG
    media_image1.png
    367
    464
    media_image1.png
    Greyscale


a semiconductor chip (140) on the chip region (as annotated on Fig. 2) that is electrically connected to the first plurality of output pads (126; output leads in chip region) and the second plurality of output pads (126; output leads in periphery region) (Fig. 2; [0058]), 
wherein the film substrate (110) comprises a first material (insulating material such as a polyimide resin or a polyester resin; [0057]) and the display device (210) comprises a substrate (212; lower substrate) comprising a second material (copper (Cu) foil that is plated with tin, gold, nickel, or solder used as a plurality of gate lines 232, a plurality of data lines 234, a plurality of thin film transistors (TFTs), and a plurality of pixel electrodes; [0037], [0059]; thus it is obvious that it is different than the material of 110) (Fig. 1; [0037], [0057] – [0059]), and 
wherein a first thermal expansion coefficient (123.5 per deg K) of the first material (considering polyester) is greater than a second thermal expansion coefficient (16.6 per deg K) of the second material (considering copper) (Hwang Reference para. [0057] – [0059] and from the material properties of the materials used; see Note 2 below).
Note 1: Hwang teaches the base film 110 may be made of an insulating material such as a polyimide resin, a polyester resin and the wire patterns and the leads may be made of metallic materials, e.g., a copper (Cu) foil. In one exemplary embodiment, such a wiring layer may be a copper (Cu) foil that is plated with tin, gold, nickel, or solder ([0057] – [0059]).
Note 2: https://www.msesupplies.com/pages/list-of-thermal-expansion-coefficients-cte-for-natural-and-engineered-materials
But Hwang fails to teach explicitly, a first plurality of output pads on the chip region that are spaced apart at first intervals; 
a second plurality of output pads on the peripheral region that are spaced apart at second intervals different from the first intervals; and 
However, in analogous art, Jung discloses, a first plurality of output pads (212o1) on the chip region (as annotated on Fig. 17) that are spaced apart at first intervals (P1) (Fig. 17; [0034], [0111]); 
a second plurality of output pads (222e) on the peripheral region (as annotated on Fig. 17) that are spaced apart at second intervals (P2) different from the first intervals (P1) (Fig. 17; [0034], [0111]);  

    PNG
    media_image2.png
    471
    682
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hwang and Jung before him/her, to modify the teachings of a chip film package with plurality of output pads as taught by Hwang and to include the teachings of pitch of the output pads in the peripheral region being higher than that of chip region as taught by Jung since it would facilitate the overall connection of the chip ([0094], [0111]) and absent this important teaching in Hwang, a person with ordinary skill in the art would be motivated to reach out to Jung while forming the chip film package of Hwang. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 15, the combination of Hwang and Jung discloses, the package module of claim 14, wherein the first plurality of output pads (212o1) on the chip region are spaced apart from one another at a first pitch (P1), wherein the second plurality of output pads (222e) on the peripheral region are spaced apart from one another at a second pitch (P2) (Fig. 17; [0034], [0111]; Jung Reference); and 
wherein the second pitch (P2) is greater than the first pitch (P1) (Fig. 17; [0034], [0111]; Jung Reference).  See 103 rationale in claim 14.

    PNG
    media_image2.png
    471
    682
    media_image2.png
    Greyscale


Regarding claim 16, Hwang discloses, the package module of claim 14, wherein the first plurality of output pads (126, chip region) and the second plurality of output pads (126, periphery region) are in a first direction (along the first edge where the output wire patterns 124 are connected from top side) that is along a lengthwise direction of the semiconductor chip (140) (Fig. 2; [0056] – [0058]).  

    PNG
    media_image1.png
    367
    464
    media_image1.png
    Greyscale


Regarding claim 17, Hwang discloses, the package module of claim 16,In re: SHLE-GE LEE et al. Application No.: 16/872,567Filed: May 12, 2020Page 6 of 7wherein, in a plan view, the second plurality of output pads (126, periphery region) are spaced apart from the semiconductor chip (140) in the first direction (along the first edge where the output wire patterns 124 are connected from top side) and in a second direction (along left edge) that is perpendicular to the first direction (Fig. 2; [0056] – [0058]).
Note: With broadest reasonable interpretation, it can be considered that output pads 126 at the periphery region are spaced apart from the semiconductor device 140 in the first and the second direction both as per the location of the output pads from the semiconductor device 140.

    PNG
    media_image1.png
    367
    464
    media_image1.png
    Greyscale

  
Regarding claim 18, Hwang discloses, the package module of claim 17, wherein the first plurality of output pads (126, chip region) overlap the semiconductor chip (140) in the second direction (along left edge) (Fig. 2; [0056] – [0058]).
Note: Based on the Specification and Fig. 5, the examiner interpreted the claim limitation as the projection of output pads in the chip region in the second direction over the semiconductor chip would overlap each other.

Regarding claim 19, the combination of Hwang and Jung discloses, the package module of claim 14, wherein the first plurality of output pads (212o1) are spaced apart at the first intervals (P1) in a first direction (horizontal, x-direction), wherein the second plurality of output pads (222e) are spaced apart at the second intervals (P2) in the first direction 

    PNG
    media_image2.png
    471
    682
    media_image2.png
    Greyscale


Regarding claim 20, the combination of Hwang and Jung discloses, the package module of claim 14, wherein a first shrink factor of the chip region (as annotated on Fig. 17) is different from a second shrink factor of the peripheral region (as annotated on Fig. 17) (Fig. 17; [0034], [0111]; Jung Reference).  See 103 rationale in claim 14.
Note: Since the pitch of the peripheral region is different than the pitch of the chip region, the shrink factor would be different. Usually shrink factor depends on the spacing between the pads. In Specification para. [00032], the inventor used the same reasoning for difference in shrink factor. Thus it can be considered that Jung teaches the limitation.
Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 10,747,038 B2 A1 (Seo) - A display device is disclosed including a display panel, a driver integrated circuit (IC) including a first surface electrically connected to the display panel and a second surface opposing the first surface and electrically connected to the first surface and a connecting structure including a first side portion electrically connected to the second surface of the driver IC, and a second side portion electrically connected to an external device.
2. US 2019/0011760 A1 (Wang) - A display module is disclosed including a display panel, one chip-on-film, a printed circuit board and a cover plate. The printed circuit board is located on a back side of the display panel, one end of the chip-on-film is connected with the display panel, the other end of the chip-on-film is bent towards the back side of the display panel and is connected with a printed circuit board, with a chip being packaged in a portion of the chip-on-film which is bent towards the back side of the display panel. The cover plate is located on the back side of the printed circuit board and covers the same. The cover plate is provided with thermal conductive blocks which are in thermal contact with the chip at each location of the cover plate corresponding to one of the chip-on-film respectively.
2. US 2018/0158750 A1 (Kim) - A chip-on-film package is disclosed comprising a base film, a driving chip which is disposed on a surface of the base film, and a heat radiating member which is disposed on the driving chip and comprises a first heat radiating pad portion, a second heat radiating pad portion separated from the first heat radiating pad portion in a first direction, a connecting portion disposed between the first heat radiating pad portion and the second heat radiating pad portion, and one or more protrusions extending from the first heat radiating pad portion or the second heat radiating pad portion along an oblique direction in the first direction, wherein the connecting portion at least partially overlaps the driving chip.
4. US 9,960,151 B2 (Chang) - A semiconductor device is disclosed including a chip, a plurality of first bumps, and a plurality of second bumps. The chip includes an active surface. The first bumps are disposed on the active surface along a first direction. The second bumps are disposed on the active surface along a second direction parallel to the first direction, wherein one of the second bumps is located between adjacent two of the first bumps, a closest distance from the second bumps to the fan-out region is smaller than a closest distance from the first bumps to the fan-out region, and a first width of one of the first bumps is larger than a second width of one of the second bumps.
5. US 2017/0372992 A1 (Chung) - A film product is disclosed including a film substrate having a first surface and a second surface opposite the first 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


01/23/2022